Reverse and Remand; Opinion Filed August 22, 2013.




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00338-CV

                   FSC ENTERPRISES, LLC, Appellant
                                 V.
 DALLAS COUNTY, CITY OF DALLAS, CITY OF DUNCANVILLE, DUNCANVILLE
INDEPENDENT SCHOOL DISTRICT, DALLAS INDEPENDENT SCHOOL DISTRICT,
   DALLAS COUNTY SCHOOL EQUALIZATION FUND, PARKLAND HOSPITAL
DISTRICT, DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, AND WILMER-
           HUTCHINS INDEPENDENT SCHOOL DISTRICT, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-11-40912

                            MEMORANDUM OPINION
                      Before Justices Moseley, Bridges, and Lang-Miers
                                 Opinion by Justice Moseley
       Before the Court is the parties’ July 30, 2013 joint motion to reverse and remand. We

grant the parties motion, reverse the trial court’s October 1, 2012 judgment, and remand to the

trial court for further disposition based upon the agreement of the parties. See TEX. R. APP. P.

42.1(a)(2).




                                                  /Jim Moseley/
                                                  JIM MOSELEY
130338F.P05                                       JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

FSC ENTERPRISES, LLC, Appellant                    On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00338-CV        V.                       Trial Court Cause No. TX-11-40912.
                                                   Opinion delivered by Justice Moseley.
DALLAS COUNTY, CITY OF DALLAS,                     Justices Bridges and Lang-Miers
CITY OF DUNCANVILLE,                               participating.
DUNCANVILLE INDEPENDENT
SCHOOL DISTRICT, DALLAS
INDEPENDENT SCHOOL DISTRICT,
DALLAS COUNTY SCHOOL
EQUALIZATION FUND, PARKLAND
HOSPITAL DISTRICT, DALLAS
COUNTY COMMUNITY COLLEGE
DISTRICT, AND WILMER-HUTCHINS
INDEPENDENT SCHOOL DISTRICT,
Appellees

      In accordance with this Court’s opinion of this date, we REVERSE the trial court’s
judgment and REMAND for further disposition based upon the agreement of the parties.
      It is ORDERED that each party bear its own cost of this appeal.


Judgment entered this 22nd day of August, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –2–